On argument, order reversed on the facts, without costs, and matter remitted to the Special Term to give plaintiff an opportunity to submit additional affidavits showing the cause of delay, and for decision thereon by the Special Term. H such affidavits are not submitted to the Special Term within ten days from service of a copy of the order entered herein, the order dismissing the complaint is modified by striking out the conditional words “ unless the plaintiff notices the case for trial at the next available term of court and actually tries same when reached,” and as so modified affirmed, without costs. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.